Name: COMMISSION REGULATION (EC) No 153/96 of 29 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 23/ 12 EN Official Journal of the European Communities 30 . 1 . 96 COMMISSION REGULATION (EC) No 153/96 of 29 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 30 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4 OJ No L 22, 31 . 1 . 1995, p. 1 . 30 . 1 . 96 EN Official Journal of the European Communities No L 23/ 13 ANNEX to the Commission Regulation of 29 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard importcode (') value code (') value 0702 00 15 052 59,6 0805 20 13, 0805 20 15, \ I 060 80,2 0805 20 17, 0805 20 19 052 64,5 064 59,6 464 202,0 066 41,7 600 103,9 068 62,3 624 74,5 204 56,2 999 111,2 208 0805 30 20 052 72,144,0 204 45,8 212 97,3 388 624 67,5 133,2 400I 48,9 999 70,5 512 54,8 0707 00 10 052 111,6 520 66,5 053 175,0 524 100,8 060 61,0 528 87,1 066 53,8 600 81,3 068 104,8 624 57,1 204 144,3 \ 999 68,2 624 191,3 0808 10 51 , 0808 10 53 , 999 120,3 0808 10 59 052 64,0 0709 10 10 220 451,7 064 78,6 999 451,7 388 39,2 0709 90 71 052 139,0 400 75,5 204 77,5 404 61,1 412 54,2 508 68,4 624 512 51,2241,6 999 524 57,4 128,1 528 48,0 0805 10 01 , 0805 10 05, 6240805 10 09 052 38,5 86,5 204 36,8 728 107,3 208 800 78,068,2 J 212 I 804 21,0 37,7 999 64,3 220 61,2 0808 20 31 052 86,3 388 40,5 064 72,5 436 41,6 388 97,8 448 33,4 400 92,0 600 37,6 512 89,7 624 53,7 528 84,1 999 44,9 624 79,0 0805 20 11 052 44,9 728 115,4 204 71,9 800 55,8 624 94,2 804 112,9 I 999 70,3 999 88,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999 stands for 'of other origin .